PER CURIAM.
Richard Biser (the defendant) appeals his judgment and sentence entered on his violation of probation (VOP) based on his commission of new criminal offenses and his judgment and sentence entered on those same new criminal offenses that formed the basis of his VOP. As to the judgment and sentences entered on the new criminal offenses, the defendant entered a plea and the sentences conform to the plea bargain and are otherwise legal. Accordingly, they are affirmed. However, as to the judgment entered on the VOP, the trial court failed to enter a written order specifying which conditions of probation were violated. Therefore, we vacate the VOP judgment and remand for the entry of an appropriate written final judgment. See Roberts v. State, 76 So.3d 1047, 1048 (Fla. 5th DCA 2011) (vacating a judgment that failed to specify which conditions of probation had been violated and remanding for the entry of a proper judgment, reasoning that “[t]his court has consistently held that the trial judge must specify, in the written order or judgment, which conditions of probation or community control have been violated”, citing Bell v. State, 60 So.3d 558 (Fla. 5th DCA 2011)).
AFFIRMED in part; VACATED in part; and REMANDED.
PALMER, LAWSON and BERGER, JJ., concur.